Name: 2013/42/CFSP: Political and Security Committee Decision EUCAP NESTOR/2/2013 of 11Ã January 2013 on the acceptance of third StatesÃ¢ contributions to the European Union Mission on Regional Maritime Capacity-Building in the Horn of Africa (EUCAP NESTOR)
 Type: Decision
 Subject Matter: Europe;  international affairs;  transport policy;  cooperation policy;  Africa
 Date Published: 2013-01-23

 23.1.2013 EN Official Journal of the European Union L 20/52 POLITICAL AND SECURITY COMMITTEE DECISION EUCAP NESTOR/2/2013 of 11 January 2013 on the acceptance of third States contributions to the European Union Mission on Regional Maritime Capacity-Building in the Horn of Africa (EUCAP NESTOR) (2013/42/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2012/389/CFSP of 16 July 2012 on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (1), and in particular Article 10(3) thereof, Whereas: (1) Pursuant to Article 10(3) of Decision 2012/389/CFSP, the Council authorised the Political and Security Committee (PSC) to take relevant decisions on the acceptance of contributions to EUCAP NESTOR by third States. (2) The Civilian Operations Commander recommended that the PSC accept the proposed contribution from Norway to EUCAP NESTOR and to consider it as significant. (3) Norway should be exempted from financial contributions to the budget of EUCAP NESTOR, HAS ADOPTED THIS DECISION: Article 1 Third States contributions 1. The contribution from Norway to EUCAP NESTOR is accepted and is considered to be significant. 2. Norway is exempted from financial contributions to the budget of EUCAP NESTOR. Article 2 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 11 January 2013. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 187, 17.7.2012, p. 40.